Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action has been issued in response to amendment filed 02/25/2022.

Claim Status
Claims 1, 3, 4, and 7 have been amended. Claim 2 has been canceled. Claims 1, and 3-8 remain pending and are ready for examination.
 
Response to Arguments
Applicant’s arguments filed on 02/25/2022 have been carefully and fully considered and are persuasive with respect to the claims as amended. As noted supra the case is in condition for allowance. 

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Shimada (US5948112A) discloses a method and apparatus for recovering from software faults, where a roll back module is a software module for restoring the internal state of the computing system, and the software module that generated non-conformity from the system is removed and corrected (col. 6 lines 6-9, and col. 12 lines 8-11).
Kitani (JP6650242B2) discloses when it is not possible to navigate the vehicle according to the travel path of the control plan value... scheduled automatic driving cancellation point indicates a point where the vehicle control authority is transferred to the driver or vehicle stops at the shoulder of the road [0058] and a control plan value indicating a travel path of a vehicle [0035].
Carter (US20120221884A1) discloses a control program and proxy output unit executed by different hardware [0015].
Enomoto (US20160202146A1) discloses notifying a driver of the occurrence of malfunction by issuing an audible alarm from a speaker or the like in a vehicle cabin or by lighting an alarm lamp, and executes the fail-safe control [0067].
Callaway (US20110246819A1) discloses in a fault situation allowing the backup instance to take over for the primary instance with a recovery time within a predetermined period [0055], [0079], and [0106].
Noguchi (US20030183194A1) discloses switching to fail safe control after the abnormality decision time satisfies the requirement for abnormality decision for a predetermined time [0081].
Allowable Subject Matter
Claim 1, is allowable set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 1 requires: “and a reconfiguration verification unit that executes a fail safe program in parallel with the second control program, the fail safe program receiving the control plan value in the time series backup and an input value calculated by the first control program and generating a signal for gradually decelerating the vehicle based on the control plan value and the input value, wherein the reconfiguration verification uses the signal generated by the fail safe program in a reconfiguration verification unit that executes a fail safe program in parallel with the second control program… and generating a signal for gradually decelerating the vehicle based on the control plan value and the input value, wherein the reconfiguration verification uses the signal generated by the fail safe program in response to failure of the second control program in combination with the other limitations in the claim. It would not be obvious to use the teachings from Shimada, Kitani, Carter, Enomoto, Callaway and/or Noguchi to result to the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:00pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO DEL MAR PEREZ-VELEZ can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YVONNE TRANG FOLLANSBEE/Examiner, Art Unit 2117